Case: 11-30752       Document: 00512100857         Page: 1     Date Filed: 01/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 4, 2013
                                     No. 11-30752
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JUAN P. VERRETTE,

                                                  Plaintiff-Appellee

v.

CHARLES CODY,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 5:07-CV-547


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Charles Cody, Louisiana prisoner # 101450, appeals the district court’s
judgment finding him 60% at fault for causing Juan P. Verrette’s, Louisiana
prisoner # 128135, injuries and awarding damages of $75,000 for pain and
suffering. Cody contends that it was unfair to assign him damages and hold him
more at fault than Verrette since Verrette initiated the confrontation and prison
norms demanded that Cody respond.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-30752     Document: 00512100857     Page: 2   Date Filed: 01/04/2013

                                  No. 11-30752

      The allocation of fault and assessment of damages are factual findings
reviewed under the clearly erroneous standard. Hernandez v. M/V Rajaan, 841
F.2d 582, 587 (5th Cir. 1988) (damages); Transorient Navigators Co., S.A. v. M/S
Southwind, 788 F.2d 288, 291 (5th Cir. 1986) (fault). A factual finding is not
clearly erroneous so long as it is “plausible in light of the record viewed in its
entirety.” Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 574 (1985).
      From the evidence, the district court could plausibly find that Cody
assaulted and seriously injured Verrette as Verrette was walking away.
Therefore, the assignment of damages and a greater portion of fault to Cody was
plausible in light of the record as a whole and not clearly erroneous. See id.
      The judgment of the district court is AFFIRMED.




                                        2